DETAILED ACTION
Election/Restrictions
1.	Applicant’s election with traverse of Group I, claims 1-5, 10, 11 and 14-15 (and new claims 16-18), in the reply filed on 8/11/22 is acknowledged.  The traversal is on the ground(s) that the epitopes in SEQ ID NOS: 8, 9 and 10 should not be divided amongst the different groups and that all of the nucleic acid sequences in claims 1-4, 10-11 and 14-18 should be examined together. This argument has been fully and carefully considered and applicants’ arguments are persuasive and Groups I. Applicants are correct that the cited Pizza et al in the Restriction Requirement is irrelevant. The citation of Pizza et al. was a typographical error and it is correct that the cited publication in that paragraph was indeed meant to be Vaughn et al (WO 2006/116763).  Applicants argue that Vaughn et al (WO 2006/116763) only teaches the epitopes 8, 9 and 10 as part of a much larger protein and while they have 100% with portions of the polypeptide disclosed by Vaughn et al, the full-length polypeptide of Vaughn only has 92% identity with Applicants SEQ ID NO: 5 (OMP1) and 98% identity with Applicants SEQ ID NO: 6 (OMP2).  The claims include a nucleotide sequence encoding a larger polypeptide in claim 1, for example, because it recites that the nucleic acid may encode a protein that has one or more epitopes of the peptides consisting of SEQ ID NO: 8, 9 or 10.  The use of the phrase “a region encoding a protein from synthetic invasin and a Lawsonia synthetic outer membrane protein, …which said region includes one or more regions encoding one or more epitopes…said epitope having amino acids selected from the group consisting of the sequences set forth in of SEQ ID NO: 8, 9 or 10” is open language which allows for additional amino acids, e.g., the full length protein, which includes these epitope or epitopes.  Amino acids 199-207 of Vaughn’s Lawsonia intracellularis immunological protein SEQ ID NO: 211 is 100% identical to SEQ ID NO: 8, so the full-length 959 amino acid Lawsonia protein reads on the claim.

ID   AEL74112 standard; protein; 959 AA.
XX
AC   AEL74112;
XX
DT   28-DEC-2006  (first entry)
XX
DE   Lawsonia intracellularis immunological protein, SEQ ID NO:211.
XX
KW   antigen; vaccine; veterinary; immunity; bacterial infection; infection;
KW   antibacterial.
XX
OS   Lawsonia intracellularis.
XX
CC PA   (BOEH ) BOEHRINGER INGELHEIM VETMEDICA INC.
XX
CC PI   Vaughn E,  Schaeffer M,  Liang Y;
CC PN   WO2006116763-A2.
XX
CC PD   02-NOV-2006.
SQ   Sequence 959 AA;

  Query Match             100.0%;  Score 47;  DB 8;  Length 959;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FSYATDLSY 9
Db        199 FSYATDLSY 207

Accordingly, the claims are not seen to define over the cited prior art of Vaughn et al.  See also the prior art rejections below.  However, with respect to the Restriction requirement, claims 1-4, 10-11 and 14-18 will be examined in their entirety as ‘Group I”.  Groups II and III-IX, claims 6-9,12-13 and new claims 19-23, which are drawn to protein antigens, not nucleic acid sequences, will be joined into one Group, i.e., Group II, but will remain restricted and hereby withdrawn for being drawn to a non-elected invention. The proteins are different biological and chemical structures and vaccines and methods utilizing a protein antigen constitute a separate technical feature.
The requirement, in part, is still deemed proper and is therefore made FINAL.
Claims 6-9, 12-13 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC §–112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.  Claims 1-5, 10, 11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 6, 10 and 18 are vague and indefinite because the name “synthetic invasin” from Lawsonia fails to adequately describe the structure claimed.  The mere recitation of a name, i.e., synthetic invasin, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties of the nucleotide sequence, such as the amino acid sequence it encodes or the nucleic acid sequence itself, which would allow for one to identify the nucleotide sequence without ambiguity.  The mere recitation of a name does not adequately define the claimed nucleotide sequence encoding a synthetic invasin protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claims 2, 8 and 11 because the recite that the nucleotide sequence according to claim 1, wherein the Lawsonia synthetic outer membrane protein is selected from the group consisting of OMP1 and OMP2.  This is vague and indefinite because the claims from which these claims depend (1, 8 and 10) do not recite which sequences are OMP1 or OMP2 sequences. OMP1 and OMP2 are not recited in the independent claims only the broader term “outer membrane protein (OMP).  The mere mention of the terms “OMP1” and “OMP2” do not adequately describe the structure claimed.  The mere recitation of a name, i.e., synthetic invasin, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties of the nucleotide sequence, such as the amino acid sequence it encodes or the nucleic acid sequence itself, which would allow for one to identify the nucleotide sequence without ambiguity.  The mere recitation of a name does not adequately define the claimed nucleotide sequence encoding a synthetic invasin protein.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claims 1, 6, 10 and 18 are also vague and indefinite due to the vague wording of the claim.  Claim 1 (and the other independent claims 6, 10 and 18) currently recites:

 (amended claim 1): A synthetic nucleotide sequence encoding an antigen of a bacterium of genus Lawsonia, comprising a region encoding a protein selected from the group consisting of a synthetic invasin and a Lawsonia synthetic outer membrane protein, or a combination thereof wherein said region includes one or more regions encoding one or more epitopes for T or B lymphocytes, said epitope having [an] amino acid sequence selected from the group consisting of the sequences set forth in SEQ ID NO: 8, SEQ ID NO: 9 and SEQ ID NO: 10.
	This language allows for the synthetic nucleotide sequence to just be the nucleotide sequence encoding a synthetic invasion, e.g., without the outer membrane protein (OMP).  Alternatively, it allows for the claim to include solely the nucleotide sequence to comprise solely SEQ ID NO: 8 or SEQ ID NO: 9 or SEQ ID NO: 10.  These epitopes are found in naturally occurring proteins so it is unclear what the term “synthetic” is intended to mean in this claim.  The specification appears to imply it’s the combination of the invasin with the OMP1 and/or OMP2 that provides the results, but the claims do not reflect that scope.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 2, 6, 8, 10, 11 and 14 are rejected under 35 U.S.C. 101 because the claims currently read on a product of nature.  As stated in the 112, second paragraph rejection above, the language of the claims allows for the synthetic nucleotide sequence to just be the nucleotide sequence encoding a synthetic invasion, e.g., without the outer membrane protein (OMP).  Alternatively, it allows for the claim to include solely the nucleotide sequence to comprise solely SEQ ID NO: 8 or SEQ ID NO: 9 or SEQ ID NO: 10.    The epitopes set forth in SEQ ID Nos: 8, 9 and 10 can be found in naturally occurring proteins.  The claims use the open language “comprising” which allow for additional ingredients, e.g., the claim reads on the nucleic acid encoding the full-length polypeptide comprising any one of the epitopes.  Amino acids 199-207 of Vaughn et al (WO 2006/116763) Lawsonia intracellularis immunological protein SEQ ID NO: 211 is 100% identical to SEQ ID NO: 8, so the full-length 959 amino acid Lawsonia protein.  Amino acids 428-436 of Cook et al (WO 2010048252) Lawsonia intracellularis immunological protein SEQ ID NO: 6 is 100% identical to SEQ ID NO: 8, so the nucleic acid encoding the full-length 1,075 amino acid Lawsonia protein reads on the claim.  Amino acids 357-365 of Cook et al (WO 2010048252) Lawsonia intracellularis immunological protein SEQ ID NO: 6 is 100% identical to Applicant’s SEQ ID NO: 9, so the nucleic acid sequence encoding the full-length 1,075 amino acid Lawsonia protein reads on the claim.  The term “synthetic” is not given patentable weight as there is nothing in the claim that makes the outer membrane protein or the nucleotide sequence encoding it “synthetic”.  Appropriate clarification and/or correction is required.
	
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 6, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Vaughn et al. (WO 2006/116763); reference provided by Applicants.  
The instant claims include nucleotide sequences encoding a larger polypeptide in claim 1, for example, because it recites that the nucleic acid may encode a protein that has one or more epitopes of the peptides consisting of SEQ ID NO: 8, 9 or 10.  The use of the phrase “a region encoding a protein from synthetic invasin and a Lawsonia synthetic outer membrane protein, …which said region includes one or more regions encoding one or more epitopes…said epitope having amino acids selected from the group consisting of the sequences set forth in of SEQ ID NO: 8, 9 or 10” is open language which allows for additional amino acids, e.g., the full length protein, which includes these epitope or epitopes.  Amino acids 199-207 of Vaughn’s Lawsonia intracellularis immunological protein SEQ ID NO: 211 is 100% identical to SEQ ID NO: 8 (OMP), so the full-length 959 amino acid Lawsonia protein reads on the claim.

ID   AEL74112 standard; protein; 959 AA.
XX
AC   AEL74112;
XX
DT   28-DEC-2006  (first entry)
XX
DE   Lawsonia intracellularis immunological protein, SEQ ID NO:211.
XX
KW   antigen; vaccine; veterinary; immunity; bacterial infection; infection;
KW   antibacterial.
XX
OS   Lawsonia intracellularis.
XX
CC PA   (BOEH ) BOEHRINGER INGELHEIM VETMEDICA INC.
XX
CC PI   Vaughn E,  Schaeffer M,  Liang Y;
CC PN   WO2006116763-A2.
XX
CC PD   02-NOV-2006.
SQ   Sequence 959 AA;

  Query Match             100.0%;  Score 47;  DB 8;  Length 959;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FSYATDLSY 9
              |||||||||
Db        199 FSYATDLSY 207

As stated in the 112, second paragraph rejection above, the language of the claims allows for the synthetic nucleotide sequence to just be the nucleotide sequence encoding a synthetic invasion, e.g., without the outer membrane protein (OMP).  Alternatively, it allows for the claim to include solely the nucleotide sequence to comprise solely SEQ ID NO: 8 or SEQ ID NO: 9 or SEQ ID NO: 10.   The term “synthetic” is not given patentable weight as there is nothing in the claim that makes the outer membrane protein or the nucleotide sequence encoding it “synthetic”.  Appropriate clarification and/or correction is required.

5.	Claim(s) 1, 2, 6, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Cook et al (WO 2010048252); reference provided by Applicants.
Amino acids 428-436 of Cook et al (WO 2010048252) Lawsonia intracellularis immunological protein SEQ ID NO: 6 is 100% identical to SEQ ID NO: 8, so the nucleic acid sequence encoding the full-length 1,075 amino acid Lawsonia protein in Cook reads on the claim.  Amino acids 357-365 of Cook et al (WO 2010048252) Lawsonia intracellularis immunological protein SEQ ID NO: 6 (OMP) is 100% identical to Applicant’s SEQ ID NO: 9 (OMP), so the full-length nucleic acid sequence encoding the 1,075 amino acid Lawsonia protein taught by Cook reads on the claim.


DT   22-JUN-2010  (first entry)
XX
DE   L. intracellularis recombinant protein Law 0050-AsmA SEQ ID NO:6.
CC PN   WO2010048252-A1.
XX
CC PD   29-APR-2010.
XX
CC PF   21-OCT-2009; 2009WO-US061429.
XX
PR   23-OCT-2008; 2008US-0107858P.
XX
CC PA   (INTE-) INTERVET INT BV.
XX
CC PI   Cook SM,  Morsey MA,  Zhang Q,  Zhang Y;


SQ   Sequence 1075 AA;

  Query Match             100.0%;  Score 58;  DB 17;  Length 1075;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FSFPYWFTF 9
Db        357 FSFPYWFTF 365



SQ   Sequence 1075 AA;

  Query Match             100.0%;  Score 45;  DB 17;  Length 1075;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KQFNLNTLL 9
          428 KQFNLNTLL 436

As stated in the 112, second paragraph rejection above, the language of the claims allows for the synthetic nucleotide sequence to just be the nucleotide sequence encoding a synthetic invasion, e.g., without the outer membrane protein (OMP).  Alternatively, it allows for the claim to include solely the nucleotide sequence to comprise solely SEQ ID NO: 8 or SEQ ID NO: 9 or SEQ ID NO: 10.   The term “synthetic” is not given patentable weight as there is nothing in the claim that makes the outer membrane protein or the nucleotide sequence encoding it “synthetic”.  Appropriate clarification and/or correction is required.

Allowable Subject Matter
6.	Claims 3, 4, 7, 9 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/26/22